Citation Nr: 0523199	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2004 substantive appeal (VA Form 9), the veteran 
indicated that he wanted a videoconference hearing before the 
Board.  By a letter dated in July 2005, the RO notified the 
veteran that a videoconference hearing had been scheduled for 
a date in September 2005.  The veteran was notified in early 
August 2005 that his file was being transferred to the Board.   
By a statement dated in early August 2005 and received in 
mid-August 2005, the veteran stated he was still gathering 
evidence and declined the videoconference hearing.  He 
requested a hearing before a Veterans Law Judge at the RO in 
lieu of the videoconference hearing.  The veteran should be 
afforded an opportunity to appear at the requested hearing.

Accordingly, the case is remanded for the following action:

The RO should place the veteran's name on 
the docket for a hearing before a 
Veterans Law Judge at the RO, in 
accordance with his August 2, 2005 
request for such a hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



